McLaughlin, J. (dissenting):
I am unable to concur in the opinion of Mr. Justice Ingraham. There is nothing in the record to show under what statute the appellant is incorporated and, therefore, it must be assumed, from, the facts there appearing, that chapter 54 of the Laws of 1894 (amdg. Laws of 1884, chap. 438, § 3) applies. This statute provides : “ All institutions, public or private, incorporated or not incorporated, for the reception of minors, whether as orphan or as pauper, indigent, destitute, vagrant, disorderly or delinquent persons, are hereby required to provide and keep a record * * *. The Supreme Court may 'upon application by a parent ® * * of such child, after due notice to the institution and hearing had thereon, by order direct the officers of such institution to furnish such -parent * * * with such extracts from such record relating to such child as such court may deem proper.”
The order here appealed from was made upon notice to the appellant and simply directs that it shall furnish to the petitioner extracts from its records, so far as the same relate to the place of sojourn of her child and the terms under which it was indentured.
I do not think it can be said that the court at Special Term abused its discretion in granting the application. A very good reason is suggested why the application should be granted. The petitioner and her husband are now able to properly maintain and support the child and the health of the petitioner has been seriously affected by being deprived of him. There is nothing to show, when *310she left the child with the appellant, that she -intended to be forever deprived of its society, or that knowledge of its whereabouts should thereafter be kept from her. Whether or not the welfare of the child will be best subserved by leaving him where he is, is a question not now before the court. The question here is simply whether the court abused its discretion in requiring the appellant, under the statute referred -to, to tell the mother where tile child is and the conditions under which it is held.
Order reversed and proceeding dismissed.